—In an action for a judgment declaring, inter alia, that no contract or joint venture exists with regard to certain property, the defendants appeal from an order of the Supreme Court, Nassau County (O’Connell, J.), *504dated April 28, 1998, which denied their motion for the appointment of a temporary receiver.
Ordered that the order is affirmed, with costs.
The defendants’ contention that the Supreme Court erred in denying their motion for the appointment of a temporary receiver is without merit. The appointment of a receiver is a drastic and intrusive remedy and may only be invoked in cases where the moving party has made a clear evidentiary showing of the necessity of conserving the property and protecting the interests of that party (see, Modern Collection Assocs. v Capital Group, 140 AD2d 594). While the defendants demonstrated their apparent interest in the specific funds and properties which are the subject of this action (see, Lefebvre v Shea, 212 AD2d 884; Meurer v Meurer, 21 AD2d 778), they failed to demonstrate that those funds or properties are in danger of being materially injured or destroyed (see, CPLR 6401 [a]). Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.